   Case: 3:19-cv-00099-MPM-RP Doc #: 4 Filed: 05/12/19 1 of 2 PageID #: 69



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NOTHERN DISTRICT OF MISSISSIPPI
                            OXFORD DIVISION

JOSSIE FIFER; INDIVIDUALLY, and as MOTHER,
NEXT BEST FRIEND, and PERSONAL REPRESENTATIVE OF MARVIN
FIFER, JR; and ON BEHALF OF THE WRONGFUL DEATH
BENEFICIARIES OF MARVIN FIFER, JR                 PLAINTIFFS

VS.                                           CAUSE NO.        3:19-cv-00099-MPM-RP

RJ PROPERTY MANAGEMENT, LLC                                                 DEFENDANT

 NOTICE OF VOLUNTARY DISMISSAL OF ACTION ACCORDING TO FRCP
      41(a)(1)(A)(i) AGAINST RJ PROPERTY MANAGEMENT, LLC


       COMES NOW, the Plaintiff Marvin Fifer, Jr., by and through his mother, Jossie

Fifer, individually, and as Mother, Next Best Friend, and personal representative of

Marvin Fifer, Jr. and on behalf of the wrongful death beneficiaries of Marvin Fifer, Jr., by

and through their attorney of record and file this Voluntary Dismissal of Action pursuant

to FRCP 41(a)(1)(A)(i) against RJ Property Management, LLC.


                       Respectfully submitted this the 12th day of May, 2019.

                       BY:    /s/Reid Wamble
                              REID WAMBLE
                              THE LAW OFFICE OF D. REID WAMBLE, PLLC
                              POST OFFICE BOX 1950
                              OLIVE BRANCH, MISSISSIPPI 38654
                              rw9516@aol.com
                              TEL. (662) 893 - 2126
                              FAX: (662) 890 - 5686
                              MSB# 9516
   Case: 3:19-cv-00099-MPM-RP Doc #: 4 Filed: 05/12/19 2 of 2 PageID #: 70



                            CERTIFICATE OF SERVICE


        I, D. Reid Wamble, Attorney for Plaintiffs, do hereby certify that I have this day

have electronically filed the foregoing using the ECF system which sent notification of

such filing to:

Honorable Andre B. Mathis
Glankler Brown, PLLC
6000 Poplar Avenue, Suite 400
Memphis, Tennessee 38119


                      Respectfully submitted this the 12th day of May, 2019.

                      BY:     /s/Reid Wamble
                              REID WAMBLE
                              THE LAW OFFICE OF D. REID WAMBLE, PLLC
                              POST OFFICE BOX 1950
                              OLIVE BRANCH, MISSISSIPPI 38654
                              rw9516@aol.com
                              TEL. (662) 893 - 2126
                              FAX: (662) 890 - 5686
                              MSB# 9516
